 


113 HR 283 IH: ACCOUNT Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 283 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2013 
Mr. Fleischmann (for himself, Mr. Barletta, Mrs. Black, Mrs. Blackburn, Mr. Miller of Florida, Mr. Mulvaney, Mr. Grimm, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require the approval by the head of an agency for any conference costing more than $25,000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Agency Conferences and Conventions Operating Under Necessary Transparency Act of 2013 or the ACCOUNT Act. 
2.Agency conference requirements 
(a)Agency head approval requiredAny conference costing more than $25,000 must be approved in writing by the head of the relevant agency before the date on which such conference occurs. The head of an agency may only approve such conference if the head determines that the conference is necessary to the core mission of the agency.  
(b)Publication of statement requiredNot later than 30 days after the date of a conference described in subsection (a), the head of the agency shall publish on the website of such agency a summary of the conference that includes the purpose and total cost of the conference and the cost per employee that attended the conference. 
(c)Report to CongressNot later than December 31 of each year, the head of each agency shall submit a report, for the previous fiscal year, to the relevant committees of the Congress that includes a list of each conference approved pursuant to subsection (a) and with regard to each such conference, the following: 
(1)A summary of the purposes and goals. 
(2)A description of the conference activities that accomplish such purposes and goals. 
(3)The total cost. 
(4)The cost per government employee. 
(d)ExclusionThe requirements of this section shall not apply— 
(1)to the armed forces; 
(2)with respect to law enforcement activity; and 
(3)with respect to any conference that the head of the agency determines is classified or related to national security. 
(e)DefinitionsIn this section: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.  
(2)Armed forcesThe term armed forces has the meaning given that term in section 2101 of title 5, United States Code.  
(3)ConferenceThe term conference means a meeting, retreat, seminar, symposium, or event to which 20 or more employees travel at least 25 miles to attend, that— 
(A)is held for consultation, education, discussion, or training; and 
(B)is not held entirely at a Government facility. 
(4)EmployeeThe term employee has the meaning given that term in section 2105 of title 5, United States Code. 
 
